Citation Nr: 1000600	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  00-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from February 1943 to June 1946.

The Veteran died in May 1971.  The appellant is his surviving 
spouse.

The Board issued a decision in August 2002 denying the 
appellant's petition to reopen a previously denied claim for 
service connection for the cause of the Veteran's death.  The 
appellant appealed the Board's August 2002 decision to the 
United States Court of Appeals for Veteran's Claims (Court).  
In an Order dated in May 2003, the Court vacated the Board's 
decision and remanded the case to the Board for action 
consistent with a joint motion of the parties.  In March 
2004, the Board remanded this case for additional evidentiary 
development.

In a decision dated in December 2005, the Board reopened the 
claim and denied it on the merits.  The appellant once again 
appealed to the Court.  In an Order dated in January 2008, 
the Court vacated the Board's December 2005 denial on the 
merits and remanded the case to the Board for additional 
development consistent with a joint motion of the parties.  
The Board remanded the case for further development in July 
2008 and July 2009.  The case has now been returned to the 
Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

REMAND

The Board is of the opinion that additional development is 
required before the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death is 
decided.

At the outset, the Board notes that at the time of the 
Veteran's death he was service-connected for anxiety reaction 
which was rated as 10 percent disabling.  The Board also 
notes that just after his separation from active service, the 
Veteran's anxiety disability was evaluated as 50 percent 
disabling, but was later reduced to the 10 percent evaluation 
in place at the time of his death.

In a March 1972 Board decision the appellant was denied 
entitlement to service connection for the cause of the 
Veteran's death.  One of the findings at that time was that 
there was no evidence of a relationship between the Veteran's 
service-connected nervous disorder and his rheumatic heart 
disease.  

Upon review of the record the Board notes that in April 2001 
a VA medical opinion as to the cause of the Veteran's death 
was requested.  At that time, the VA physician stated that 
during his lifetime the Veteran had experienced anxiety 
episodes, which had been noted as early as when his children 
were toddler aged.  The examiner also noted that at the time 
of his death the Veteran had hypertension and atherosclerotic 
diffuse vascular disease including coronary disease, which 
had occurred at a later age with a gradual course.  The 
examiner then noted that the Veteran's emotional instability, 
hypertension, coronary artery disease, claudications, and 
cerebrovascular accidents may have "paved the way" to the 
development of cerebral infarcts and myocardial infarction at 
the later age.

The Court has determined that medical opinions expressed in 
speculative language ["could have caused," etc.] do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-8 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).     

In this regard, the April 2001 VA physician stated that the 
Veteran's emotional instability "may have" paved the way 
for his ultimate cause of death.  The physician did not 
specifically attribute the Veteran's cause of death to his 
service-connected anxiety disability, nor did the VA 
physician state that the Veteran's emotional instability is a 
result of his service-connected anxiety disability.  The 
Board is not in a position to assume or concede these facts 
without more evidence. 

The Board finds that the April 2001 VA medical opinion does 
not provide the necessary degree of certainty upon which a 
grant of entitlement to service connection for the Veteran's 
cause of death can be based.  However, as the April 2001 VA 
medical opinion establishes a tenuous link between the 
Veteran's service-connected anxiety disability and his 
eventual cause of death, the Board finds that the opinion 
cannot be ignored and further clarification must be sought.

Additionally, the Board notes that at her November 2000 DRO 
hearing, the appellant and her son provided testimony with 
regard to the Veteran's mental and emotional instability 
during his life.  VA has also received a statement from the 
Veteran's daughter in which she described her father's mental 
and emotional instability during his life.   

At this time, the Board finds that the claims file should be 
returned to the VA cardiologist who provided the earlier 
opinions for an addendum addressing whether the Veteran's 
service-connected anxiety disability played a material causal 
role in the Veteran's death.  In the review of the claims 
file, the physician should pay particular attention to 
statements from the appellant, her son, and her daughter 
regarding their lay observations of the Veteran's mental and 
emotional instability during his life, as well as past VA 
examination reports of record documenting the Veteran's 
anxiety disability.   

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran's claims file should be 
returned to the VA cardiologist who 
provided the medical opinions in 
December 2008 and September 2009.  He 
should provide an addendum opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
service-connected anxiety disability 
played a material causal role in the 
Veteran's death or in any condition 
found to be an underlying cause of the 
Veteran's death.  
        
The claims file must be reviewed before 
an opinion is provided.  In his review, 
the examiner should pay particular 
attention to lay statements by the 
appellant, her son, and her daughter 
regarding the Veteran's emotional and 
mental instability during his lifetime; 
as well as past VA examination reports 
of record documenting the Veteran's 
anxiety disability.  

The examiner should also provide an 
opinion with respect to each disorder 
that played a material causal role in 
the Veteran's death, as to whether 
there is a 50 percent or better 
probability that such disorder was 
related to, or materially hastened by, 
the Veteran's service-connected anxiety 
disability. 

The rational for all opinions expressed 
must be provided.

If the cardiologist who provided the 
December 2008 and September 2009 
opinions is no longer available, the 
claims file should be reviewed in its 
entirety by another cardiologist with 
appropriate expertise who should 
provide the required opinions with 
supporting rationale.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the appellant's claim in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be 
provided a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action unless she is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



